Name: Commission Regulation (EEC) No 1338/79 of 29 June 1979 fixing the provisional amount of the production levy on isoglucose in respect of the period 1 July 1979 to 30 June 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/ 106 Official Journal of the European Communities 30 . 6 . 79 COMMISSION REGULATION (EEC) No 1338/79 of 29 June 1979 fixing the provisional amount of the production levy on isoglucose in respect of the period 1 July 1979 to 30 June 1980 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provi ­ sions for isoglucose ('), as last amended by Regulation (EEC) No 1 293/79 (2 ), and in particular Article 9 ( 10) thereof, Whereas Article 9 (8 ) of Regulation (EEC) No 1 1 1 1 /77 lays down that, for the period 1 July 1979 to 30 June 1980 the amount of the production levy on isoglucose is to be equal to the part of the production levy on sugar fixed for the sugar year 1979/80 which is to be paid by manufacturers , by virtue of Article 28 of Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (3 ), as last amended by Regulation (EEC) No 1 396/78 (4 ) ; Whereas Council Regulation (EEC) No 1288 /79 of 25 June 1979 fixing, for the 1979/80 sugar year, the sugar prices , the standard quality of beet and the coef ­ ficient for calculating the maximum quota (5 ) fixed the minimum price for beet for the surplus area at 31-83 ECU per tonnes ; whereas Council Regulation (EEC) No 1289/79 of 25 June 1979 , fixing, for the 1979/80 sugar year, the derived intervention prices , the intervention price for raw beet sugar , the minimum prices for beet , the threshold prices , the maximum amount of the production levy and the amount of the repayment to offset storage costs (6 ), fixed the minimum price for beet outside the basic quota at 22-28 ECU per tonne and the maximum amount of the sugar production levy at 12-33 ECU per 100 kilograms ; Whereas the said maximum amount of the sugar production levy will , according to forecasts , represent the production levy actually applied on sugar ; whereas the abovementioned minimum prices for beet refer to beet of standard quality with a yield per tonne of 130 kilograms of white sugar ; whereas the burden on beet growers will accordingly be 7-34 ECU per 100 kilograms of white sugar ; whereas , accord ­ ingly, the part of the sugar production levy which , in principle , will be payable by sugar manufactuers for the sugar year 1979/80 will be 4-99 ECU per 100 kilo ­ grams of white sugar ; whereas, since the amount of the sugar production levy is not yet fixed, the amount of the isoglucose production levy should be fixed at once provisionally for the period 1 July 1979 to 30 June 1980 as stated in Article 1 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Isoglucose , HAS ADOPTED THIS REGULATION : Article 1 The provisional amount of the production levy on isoglucose shall be fixed for the period 1 July 1979 to 30 June 1980 at 4-99 ECU per 100 kilograms of dry matter. Article 2 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 1 34, 28 . 5 . 1977, p. 4 . ( 2 ) See page 10 of this Official Journal , ( 3 ) OJ No L 359, 31 . 12 . 1974, p . 1 . h ) OJ No L 170, 27 . 6 . 1978 , p . 1 . (5 ) See page 1 of this Official Journal . ( 6) See page 3 of this Official Journal .